Citation Nr: 0002030	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-45 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran appeared and testified before 
the undersigned at an August 1999 Board hearing held in 
Washington, D.C.

The Board also observes that the August 1999 Board hearing 
transcript includes testimony reflecting that the veteran 
wishes to file a claim for service connection for post-
traumatic stress disorder.  This issue is hereby referred to 
the RO for appropriate action. 


REMAND

Upon preliminary review of the claims file, the Board 
observes that the veteran's variously dated written 
statements and August 1999 RO hearing testimony, reflect that 
the veteran's service medical records (SMRs) are incomplete, 
and that certain VA medical records have not been associated 
with the claims file.  

Concerning the issue of entitlement to service connection for 
a back disorder, the veteran specifically stated that he 
first injured his back in jump school at Ft. Benning, GA, in 
August or September 1964.  Thereafter, the veteran testified 
that he visited the dispensary while he was stationed in 
Korea for further treatment relating to his back.  He also 
stated that he was treated in 1968 for a back injury during a 
three-day stay at a field hospital in Chu Lai, Vietnam, and 
that he received outpatient treatment thereafter in Vietnam.  

With regard to the issue of entitlement to a skin disorder, 
the veteran stated he was treated for a skin disorder in 
Vietnam during the same time that he injured his back in 
1968, and that he was treated by a private physician after 
service, Dr. Harold Franklin, now deceased.  

Turning to the issue of entitlement to service connection for 
a hernia, the veteran stated that he was diagnosed with a 
hernia during a periodic physical examination at Myrtle Beach 
Air Force Base, associated with his duty in the Army 
Reserves.  Moreover, the veteran testified that he received a 
hernia repair operation at the Cleveland VA hospital 
approximately three years prior to the August 1999 hearing. 

The Board observes that the RO has not pursued alternative 
sources to the National Personnel Records Center (NPRC) in 
order to find the missing SMRs, nor have any VA medical 
records relevant to the veteran's hernia operation been 
obtained.  Given the veteran's specific contentions, the 
Board believes further attempts to obtain pertinent medical 
records are appropriate.  

The VA is deemed to have constructive knowledge of these 
records.  As such, they are considered to be evidence which 
is of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Preliminary action to obtain all such 
pertinent SMRs and VA records is therefore necessary before 
the Board may properly proceed with its appellate review. 

The Board also takes this opportunity to inform the veteran 
that before a review of the merits of a claim can be 
undertaken, the veteran must first submit a well-grounded 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has 
further indicated that in order for a service connection 
claim to be well-grounded, there must be competent evidence:   

i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The Board emphasizes, however, that the doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.
The Board views this discussion as sufficient to inform the 
veteran of the elements of a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

For the reasons discussed above, this case is hereby REMANDED 
for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all records 
pertaining to the hernia operation that 
the veteran underwent at the VA medical 
facility in Cleveland, Ohio, as referred 
to by the veteran during his August 1999 
Board hearing testimony.  

2.  The RO should conduct a search for 
additional SMRs 

by contacting alternative sources to the 
NPRC, such as the unit(s) that the 
veteran served with in Korea and Vietnam, 
or other entity that may have records of 
the Field Hospital in Chu Lai, Vietnam; 
and the Myrtle Beach Air Force Base, or 
other entity that may have the veteran's 
Army Reserve medical records.  

3.  The RO should also attempt to obtain 
any of the veteran's medical records 
concerning a skin disorder from the 
appropriate repository for Dr. Franklin's 
records, should they still be in 
existence. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




